                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


RAMY MEKHAIL,

                Plaintiff,
v.                                                              Case No. 8:20-cv-565-T-24 TGW

GALENCARE INC. d/b/a Northside
Hospital, NPAS, Inc. and MEDICREDIT,
INC.

            Defendants.
______________________________/
                                               ORDER

        This cause comes before the Court on Defendant NPAS, Inc.’s Motion to Dismiss. (Doc.

No. 6). Plaintiff opposes the motion. (Doc. No. 9). As explained below, the motion is granted,

but Plaintiff is given leave to amend.

I. Standard or Review

        In deciding a motion to dismiss, the district court is required to view the complaint in the

light most favorable to the plaintiff. See Murphy v. Federal Deposit Ins. Corp., 208 F.3d 959,

962 (11th Cir. 2000)(citing Kirby v. Siegelman, 195 F.3d 1285, 1289 (11th Cir. 1999)). The

Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon

which he bases his claim. Instead, Rule 8(a)(2) requires a short and plain statement of the claim

showing that the pleader is entitled to relief in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007)(citation omitted). As such, a plaintiff is required to allege “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

(citation omitted). While the Court must assume that all of the allegations in the complaint are

true, dismissal is appropriate if the allegations do not “raise [the plaintiff’s] right to relief above
the speculative level.” Id. (citation omitted). The standard on a 12(b)(6) motion is not whether

the plaintiff will ultimately prevail in his or her theories, but whether the allegations are

sufficient to allow the plaintiff to conduct discovery in an attempt to prove the allegations. See

Jackam v. Hospital Corp. of Am. Mideast, Ltd., 800 F.2d 1577, 1579 (11th Cir. 1986).

II. Background

       Plaintiff Ramy Mekhail alleges the following in her complaint (Doc. No. 1-1): On

October 4, 2018, Plaintiff was involved in a work-related accident and was taken to Defendant

Galencare Inc., doing business as Northside Hospital, for emergency medical treatment. Plaintiff

informed Northside Hospital that her injury was work-related, but Northside still sent her

correspondence saying that she had an account balance of over $30,000. Plaintiff contends that

her medical treatment was covered by worker’s compensation insurance, so she did not owe

anything.

       On December 26, 2018, Defendant NPAS, Inc. sent Plaintiff a letter relating to her

treatment from Northside Hospital, and the letter indicated that Plaintiff’s current account

balance was $3,341.47. Thereafter, in May of 2019, Plaintiff received a letter from Defendant

Medicredit, Inc. relating to her treatment from Northside Hospital. The letter from Medicredit

asked Plaintiff to pay her past due balance of $3,341.47.

       On December 20, 2019, Plaintiff filed suit against Defendants in state court. Plaintiff

asserts three claims: (1) a claim against Northside Hospital for violating Florida’s Consumer

Collection Practices Act; (2) a claim against NPAS for violating the Fair Debt Collection

Practices Act (“FDCPA”); and (3) a claim against Medicredit for violating the FDCPA.

Defendants removed the case to this Court.




                                                   2
III. Motion to Dismiss

        NPAS moves to dismiss the FDCPA claim asserted against it on the basis that it was not

acting as a debt collector when it sent Plaintiff the letter on December 26, 2018, and therefore, it

did not violate the FDCPA. Specifically, NPAS argues that because the medical debt was not in

default, NPAS could not be considered a debt collector and its actions could not violate the

FDCPA.

        In order to state a claim under the FDCPA, a plaintiff must allege that the defendant is a

debt collector. See Alhassid v. Nationstar Mortgage LLC, 771 Fed. Appx. 965, 968 (11th Cir.

2019). However, under the FDCPA, the definition of a debt collector does not include “any

person collecting or attempting to collect any debt . . . due another to the extent such activity . . .

concerns a debt which was not in default at the time it was obtained by such person.” 15 U.S.C. §

1692(a)(6)(F).

        NPAS points out that Plaintiff did not allege in the complaint that NPAS obtained the

medical debt after it was in default. The Court agrees that without an allegation that NPAS was

a debt collector when it sent Plaintiff the December letter, the claim against NPAS must be

dismissed.

        Plaintiff responds that she believes that NPAS is, in fact, a debt collector, and she would

like to pursue discovery to support this contention. NPAS cites to a similar case, Collazo v.

NPAS, Inc.,1 in which the court found that NPAS was not a debt collector. Based on Collazo,

NPAS asks this Court to find as a matter of law that it was not acting as a debt collector in this

case and asks that the dismissal of the FDCPA claim be with prejudice.




1
 The Collazo opinion is not published, but it is attached to NPAS’s motion to dismiss as an
exhibit. (Doc. No. 6-1).
                                                 3
        The Collazo opinion cited by NPAS was based on a motion for summary judgment, not a

motion to dismiss. Furthermore, the Collazo court stated that it had previously denied a motion

to dismiss based on the same issue, because the plaintiff had alleged in the complaint that her

account had been in default. Thus, Collazo does not support NPAS’s request for dismissal with

prejudice.

        Accordingly, the Court will dismiss the FDCPA claim asserted against NPAS without

prejudice. If Plaintiff can assert a factual basis for her contention that NPAS was acting as a debt

collector when it sent her the December letter, Plaintiff may amend her complaint to do so.

IV. Conclusion

        Based on the above, it is ORDERED AND ADJUDGED that NPAS’s Motion to Dismiss

(Doc. No. 6) is GRANTED as to Count II. Plaintiff may file an amended complaint by April 17,

2020.

        DONE AND ORDERED at Tampa, Florida, this 3rd day of April, 2020.




Copies to:
Counsel of Record




                                                 4
